Case 1:20-cv-01141-CRC Document 38-7 Filed 02/18/21 Page 1 of 22




                       EXHIBIT G


Doe v. Emory Univ., Case No. 1:20-cv-2002-TWT,
  Opinion and Order (N.D. Ga. Jan. 22, 2021)
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page12ofof21
                                                                     22




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


  JANE DOE and MARC SCHULTZ,
  individually and on behalf of all others
  similarly situated,
           Plaintiffs,
                 v.                            CIVIL ACTION FILE
                                               NO. 1:20-CV-2002-TWT

  EMORY UNIVERSITY,


           Defendant.

                                OPINION AND ORDER


       This is a putative breach of contract class action. It is before the Court

on the Defendant’s Motion to Dismiss [Doc. 33]. For the reasons set forth below,

the Defendant’s Motion to Dismiss [Doc. 33] is GRANTED in part and DENIED

in part.

                                   I.   Background

       No facet of American life has remained untouched by the sudden and

catastrophic arrival of the COVID-19 pandemic. As contagion and fear swept

across the country in March 2020, Americans were forced to adapt to an

everchanging new normal, moving much of their professional and social lives

from the physical world to the virtual world. Perhaps no institution exemplifies

the stark contrast between January’s America and April’s America than our

T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page23ofof21
                                                                     22




schools, colleges, and universities. As social distancing and other mitigation

efforts took hold, colleges and universities shut down their campuses,

emptying their residence halls and moving classes online. One such university

was the Defendant, Emory University. On or about March 11, 2020, Emory

extended its spring break and announced a transition to remote learning

beginning on March 23. (Am. Compl. ¶ 66.) Emory informed its students that

it intended to close its buildings on March 23, as well, and students who lived

in residential halls were expected to move out before March 22 at 5:00 p.m. (Id.

¶¶ 66–67.) As the pandemic continued to worsen throughout the year, most of

the university’s academic and nonacademic offerings remained virtual through

the Fall 2020 semester. (Id. ¶ 3.) However, despite the significant change in

offerings, the university’s tuition charges remained the same. (Id.) It is this

discrepancy that gives rise to this suit.

       Plaintiff Jane Doe, a Georgia citizen, is a full-time nursing student at

Emory who enrolled in both Spring and Fall 2020 semesters. (Id. ¶ 11.)

Plaintiff Marc Schultz, a New York citizen, is the father of an Emory student

who was enrolled in both Spring and Fall 2020 semesters. (Id. ¶ 12.) Doe and

Schultz (collectively, “the Plaintiffs”) bring this suit under the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2), on behalf of themselves and others

similarly situated seeking to redress for their allegedly lost benefit of the

bargain. (Id. ¶¶ 8–9.) While Emory refunded “student accounts with a

calculated amount of unused housing, dining, athletic fees, activity fees,
                                        2
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page34ofof21
                                                                     22




parking fees, and other fees unrelated to academic instruction,” the university

did not refund tuition in the spring or prorate costs for lost services in the fall.

(Id. ¶¶ 86–91.) In their view, “while Plaintiffs and Class Members paid for

students’ in-person access to renowned faculty as essential to the Emory

experience, Defendant excluded students from such access for the Spring 2020

and Fall 2020 semesters.” (Id. ¶ 19.) In their Amended Complaint, the

Plaintiffs bring claims of breach of contract, breach of implied contract, unjust

enrichment, and money had and received. (Id. ¶¶ 106–143.)

                                 II.    Legal Standard

       A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief. Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Fed. R. Civ. P. 12(b)(6). A complaint may

survive a motion to dismiss for failure to state a claim, however, even if it is

“improbable” that a plaintiff would be able to prove those facts; even if the

possibility of recovery is extremely “remote and unlikely.” Bell Atlantic v.

Twombly, 550 U.S. 544, 556 (2007). In ruling on a motion to dismiss, the court

must accept the facts pleaded in the complaint as true and construe them in

the light most favorable to the plaintiff. See Quality Foods de Centro America,

S.A. v. Latin American Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994–95

(11th Cir. 1983); see also Sanjuan v. American Bd. of Psychiatry & Neurology,

Inc., 40 F.3d 247, 251 (7th Cir. 1994) (noting that at the pleading stage, the

plaintiff “receives the benefit of imagination”). Generally, notice pleading is all
                                           3
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page45ofof21
                                                                     22




that is required for a valid complaint. See Lombard’s, Inc. v. Prince Mfg., Inc.,

753 F.2d 974, 975 (11th Cir. 1985), cert. denied, 474 U.S. 1082 (1986). Under

notice pleading, the plaintiff need only give the defendant fair notice of the

plaintiff’s claim and the grounds upon which it rests. See Erickson v. Pardus,

551 U.S. 89, 93 (2007) (citing Twombly, 550 U.S. at 555).

                                    III.   Discussion

       In its Motion to Dismiss, the Defendant raises several arguments as to

why the Plaintiffs’ claims fail. First, the Defendant argues that judicial

intervention is unwarranted, both because of a long-recognized “deference to

educators and administrators” and because of “the practical difficulties in

assessing such claims.” (Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, at 8, 12.)

Second, the Defendant claims that the Plaintiffs have failed to plead required

elements of their claims. (Id. at 16–25.) Third, the Defendant claims that

Plaintiff Schultz lacks standing to bring any contract claims. (Id. at 14–55.) In

response, the Plaintiffs argue that their claims require no assessment of the

Defendant’s actions or the quality of its education, “but rather whether it

delivered on its promise of an on-campus education.” (Pls.’ Br. in Opp’n to Def.’s

Mot. to Dismiss, at 6.) Further, the Plaintiffs argue that Plaintiff Schultz has

standing to bring these claims and that all of their claims are sufficiently

pleaded. (Id. at 9–25.)

       A. Plaintiff Schultz’s Standing

       Before addressing the merits of the parties’ claims here, this Court must
                                            4
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page56ofof21
                                                                     22




determine whether Plaintiff Schultz has standing to bring his contract claims.

See Trichell v. Midland Credit Mgmt., 964 F.3d 990, 996 (11th Cir. 2020) (“[W]e

must ourselves decide whether the plaintiffs in these cases have Article III

standing, and we must do so before reaching the merits.” (internal citations

removed)). “Under settled precedent, the irreducible constitutional minimum

of standing consists of three elements: the plaintiff must have suffered an

injury in fact, the defendant must have caused that injury, and a favorable

decision must be likely to redress it.” Id. (internal quotation marks omitted).

At the motion to dismiss stage, a plaintiff need only satisfy “the burden of

alleging facts that plausibly establish [his] standing.” Id.

       The Defendant argues that Schultz relies on his payment of tuition as

evidencing a contract between him and the Defendant, and that such a

payment does not create the necessary legal relationship. (Def.’s Br. in Supp.

of Def.’s Mot. to Dismiss, at 14.) Because this fact does not create a contractual

relationship, and because there are no further allegations that indicate a

contractual relationship between the parties, the Defendant claims that

Schultz has not sufficiently alleged his standing for his contract claims, Counts

I and II. (Id. at 14–15.) In response, the Plaintiffs argue that Schultz has

sufficiently alleged the three elements of Article III standing—an injury-in-

fact, causation, and redressability. (Pls.’ Br. in Opp’n to Def.’s Mot. to Dismiss,

at 9.) Further, the Plaintiffs argue that by evaluating whether a contractual

relationship exists, the Defendant “confuses standing with the merits of
                                        5
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page67ofof21
                                                                     22




Plaintiffs’ claims,” and that the Defendant’s arguments ignore their implied

contract claims. (Id. at 10.)

       Schultz claims that because “he paid tuition and made other payments

for in-person educational services that Emory failed to provide his child,” he

has suffered an injury-in-fact. (Id. at 9.) While believing you overpaid for

something is a disappointment, it is not necessarily an injury-in-fact. An

injury-in-fact “consists of an invasion of a legally protected interest that is both

concrete and particularized and actual or imminent, not conjectural or

hypothetical.” Trichell, 964 F.3d at 996 (internal quotation marks omitted). In

the context of a breach of contract claim, that “legally protected interest” is the

interest of parties or third-party beneficiaries created by the contract:

       Under Georgia law, generally speaking, one not in privity of
       contract with another lacks standing to assert any claims arising
       from violation of the contract. A third party may, however, have
       standing to enforce a contract if it clearly appears from the
       contract that it was intended for his benefit; the mere fact that he
       would benefit from performance of the contract is insufficient. In
       other words, a third-party beneficiary may be created only by the
       express terms of the contract.

See Kuchenmeister v. HealthPort Techs., LLC, 753 F. App’x 794, 797 (11th Cir.

2018) (quoting Dominic v. Eurocar Classics, 310 Ga. App. 825, 828 (2011))

(internal citations and quotation marks omitted). Thus, to determine whether

one has standing to enforce an express contract claim at the motion to dismiss

stage, a court must find that a plaintiff’s allegations plausibly establish that

he was either a party or a third-party beneficiary to the contract. While the

                                         6
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page78ofof21
                                                                     22




Plaintiffs believe this inquiry confuses standing for the merits, the Court

undertakes no substantive inquiry regarding the existence or effect of a

contract, but rather whether the pleadings merely allege one.

       Here, Schultz has made no allegation that he is a party or third-party

beneficiary to an express contract with the Defendant. The Plaintiffs identify

neither a contract to which Schultz is a party nor language in a contract

indicating an express intent to make Schultz a third-party beneficiary.

Instead, the Plaintiffs rely on state cases from other jurisdictions, and this

showing does not indicate Schultz has standing to bring a breach of express

contract claim under Georgia law. 1 (Pls.’ Br. in Opp’n to Def.’s Mot. to Dismiss,

at 9–10.) Therefore, Schultz’s claims under Count I are dismissed without

prejudice. 2 See Dimaio v. Democratic Nat’l Comm., 520 F.3d 1299, 1303 (11th

Cir. 2008) (noting that dismissals on standing grounds must be without


       1       The Plaintiffs, relying on a California case, argue that a non-
minimal departure from a projected course of study would entitle the student
(or his parent who paid for it) to recover the tuition paid or any part of it. (Pls.’
Br. in Opp’n to Def.’s Mot. to Dismiss, at 10 (quoting Zumbrun v. Univ. of S.
Cal., 25 Cal. App. 3d 1, 11 (1972)).) That is not what the case says. Instead, the
decision noted that “[i]t has been held that a minimal departure from a
projected course of study does not entitle the student (or his parent who paid
for it) to recover the tuition paid or any part of it.” Zumbrun, 25 Cal. App. 3d
at 11. Finding that courts have ruled against recovery for a “minimal
departure” does not mean courts have ruled for recovery in cases of a “non-
minimal departure.” As a result, this Court finds this authority unpersuasive.
        2      Schultz also argues that should he lack standing on any claim
here, the Court should substitute Schultz’s daughter in his place. (Pls.’ Br. in
Opp’n to Def.’s Mot. to Dismiss, at 10–11.) The case cited in support relies on
a specific federal statute, and in the action here, the Court need not
“substitute” Schultz’s daughter to remedy his lack of standing.
                                         7
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
     Case1:20-cv-01141-CRC
    Case  1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed01/22/21
                                                02/18/21 Page
                                                          Page89ofof21
                                                                     22




prejudice).

       The Plaintiffs next argue that Schultz’s payment of tuition is sufficient

to have standing for his breach of implied contract claims. This Court agrees,

as Schultz has alleged facts that “plausibly establish [his] standing.” Trichell,

964 F.3d at 996. In Georgia, “[i]mplied contracts are not evidenced by explicit

language and arise from nonverbal conduct of the parties.” Davidson v. Maraj,

609 F. App’x 994, 998–99 (11th Cir. 2015) (internal quotation marks omitted).

Thus, without reaching the merits of Schultz’s claims, allegations of making

tuition payments represent a sufficient factual allegation of a nonverbal act

that plausibly establishes his standing for an implied contract claim.

       B. Deference to University Administrators

       In its Motion to Dismiss, the Defendant makes a broad argument that

Georgia courts have long “accord[ed] deference to universities in their

academic and instructional decision-making,” and that this Court should not

intercede here. (Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, at 8–11.) Such

discretion is prudent where “judicial action would require continuing

supervision of the official conduct of public officers.” Deriso v. Cooper, 246 Ga.

540, 543 (1980). For example, in Woodruff v. Ga. State Univ., 251 Ga. 232, 233

(1983), the Georgia Supreme Court applied this judicial restraint to “decline to

review a teacher’s academic assessment of a student’s work.” In describing its

decision, the court noted:

       It is restraint which stems from confidence that school authorities
                                        8
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case   1:20-cv-02002-TWT Document
                             Document38-7
                                      44 Filed
                                          Filed 01/22/21
                                                02/18/21 Page
                                                         Page 910ofof2122




       are able to discharge their academic duties in fairness and with
       competence. It is born alike of the necessity for shielding the
       courts from an incalculable new potential for lawsuits, testing
       every Latin grade and every selection for the Safety Patrol.

Id.; see also Jansen v. Emory Univ., 440 F. Supp. 1060, 1063 (N.D. Ga. 1977)

(“[C]ourts are not empowered to review the manner of grading students and

the setting of degree requirements.”). In comparing this rationale to the case

before the Court, it appears there are two significant distinguishing features.

The first is the noncontinuous nature of the current dispute. Unlike academic

assessment or student discipline, a school’s response to a global pandemic is—

hopefully—an uncommon event. Adjudicating a dispute regarding its response

does not imply a “burden of continuous legal turmoil,” but rather the resolution

of a once-in-several-generations occurrence. Id. Second, the standards that

govern this case are familiar to the judiciary. The Defendant attempts to frame

this dispute as one about “the general value or quality of the educational

experiences [the Defendant] provides.” (Def.’s Br. in Supp. of Def.’s Mot. to

Dismiss, at 11.) But the inquiries here are more binary than the Defendant’s

framing suggests: Did a contract exist? If so, did the Defendant materially

breached that contract? The Plaintiffs agree with this perspective; they argue

the relevant inquiry is “whether Emory delivered on its promised in-person

education.” Because judicial intervention here would not require continuous

judicial intrusion, and because a court can properly and justly evaluate the

dispute, this Court declines the Defendant’s invitation to defer to its decision-

                                        9
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page10
                                                              11ofof21
                                                                     22




making without assessing the merits of the Plaintiffs’ claims.

       However, the Court notes that this finding “may well be a double-edged

sword” for the Plaintiffs. Rosado v. Barry Univ. Inc., Civ. A. No. 1:20-CV-21813,

2020 WL 6438684, at *4 (S.D. Fla. Oct. 30, 2020). While limiting the inquiry to

these narrow questions allows the Court to evaluate this dispute, it also limits

the scope of any relevant breach. As the Court moves to evaluate the Plaintiffs’

contract claims, it will only evaluate the alleged breach of a promise for in-

person education, rather than whether the Defendant’s pandemic response

resulted in a poorer educational experience than the Plaintiffs anticipated.

       C. Breach of Express Contract

       In seeking to dismiss Plaintiff Doe’s breach of express contract claims,

the Defendant argues that the Plaintiff fails to sufficiently allege any required

element of his claim. (Id. at 16–21.) In response, the Plaintiff points to

persuasive authority to argue she has sufficiently pleaded these requirements.

(Pls.’ Br. in Opp’n to Def.’s Mot. to Dismiss, at 11–21.) The parties agree upon

the elements of a breach of contract claim in Georgia: “(1) a valid contract; (2)

material breach of its terms; and (3) damages arising therefrom.” Brooks v.

Branch Banking & Trust Co., 107 F. Supp. 3d 1290, 1295 (N.D. Ga. 2015). To

survive the Defendant’s Motion to Dismiss, the Plaintiff must sufficiently plead

all three of these elements; her conclusory allegations that the parties

contracted with each other is a legal conclusion this Court will ignore. Iqbal,

129 S. Ct. at 1949–50.
                                        10
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page11
                                                              12ofof21
                                                                     22




       Under Georgia law, “[t]o constitute a valid contract, there must be

parties able to contract, a consideration moving to the contract, the assent of

the parties to the terms of the contract, and a subject matter upon which the

contract can operate.” O.C.G.A. § 13-3-1. The Defendant first argues that “the

[Amended] Complaint fails to allege Emory’s assent to be bound to the terms

Plaintiffs claim to have been breached.” (Def.’s Br. in Supp. of Def.’s Mot. to

Dismiss, at 16.) Further, the Defendant argues that the Plaintiff Doe has

“failed to allege [her] own assent to the statements” made by the Defendant.

(Def.’s Reply Br. in Supp. of Def.’s Mot. to Dismiss, at 5.) In response, the

Plaintiff argues she alleged a mutual agreement for in-person instruction, and

that this agreement arises from the Defendant’s published catalog. (Pls.’ Br.

in Opp’n to Def.’s Mot. to Dismiss, at 16–17.) However, like her allegations of

a contract, Plaintiff Doe’s allegations of mutual assent present a legal

conclusion and are not binding on this Court.

       Mutual assent, or a meeting of the minds, “is the first requirement of

the law relative to contracts.” Simmons v. McBride, 228 Ga. App. 752, 753

(1997). To have an enforceable agreement, “the parties must have a distinct

intention common to both and without doubt or difference. Until all

understand alike, there can be no assent … to the same thing in the same

sense, and their minds must meet as to all the terms.” Id. (internal quotation

marks and punctuation omitted); see also O.C.G.A. § 13-3-2 (requiring mutual

assent for a contract to become enforceable). With regards to the assent
                                        11
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page12
                                                              13ofof21
                                                                     22




requirement:

       [Georgia] courts apply an objective theory of intent whereby one
       party's intention is deemed to be that meaning a reasonable man
       in the position of the other contracting party would ascribe to the
       first party's manifestations of assent, or that meaning which the
       other contracting party knew the first party ascribed to his
       manifestations of assent. Further, . . . the circumstances
       surrounding the making of the contract, such as correspondence
       and discussions, are relevant in deciding if there was a mutual
       assent to an agreement. Where such extrinsic evidence exists and
       is disputed, the question of whether a party has assented to the
       contract is generally a matter for the jury.

Turner Broad. Sys., Inc. v. McDavid, 303 Ga. App. 593, 597 (2010) (internal

quotation marks omitted). Applying this type of standard, one involving

objective theories and reasonable people, is inapposite at this stage in the

litigation. To survive the Defendant’s Motion to Dismiss, the Plaintiffs merely

must plead factual allegations that could plausibly indicate mutual assent to

provide in-person instruction.

       The Plaintiffs point to various communications published by the

Defendant as offers to provide in-person education to its students. However,

many of these statements have no such legal effect. The Amended Complaint

highlights passages from the Defendant’s website and catalog which describe

the campus’ physical beauty, the value of the school’s community and

residential life, and opportunities for student-faculty interaction. (Am. Compl.

¶¶ 27–33, 41–47.) However, these promotional statements merely describe

these features and opportunities, and there is no language identified that

indicates a promise to provide in-person education. While these statements
                                        12
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page13
                                                              14ofof21
                                                                     22




might conjure images of the typical academic, residential, and social

opportunities enjoyed by college students, these statements cannot be deemed

a legal offer. Instead, these promotional statements are essentially advertising

materials, which do not constitute offers to form express contracts under

longstanding Georgia law. See Georgian Co. v. Bloom, 27 Ga. App. 468, 468

(1927); see also Uhlig v. Darby Bank & Trust Co., 556 F. App’x 883, 888 (11th

Cir. 2014) (ratifying the Georgian Co. decision). Additionally, the Amended

Complaint alleges that students had a reasonable reliance on the “Defendant’s

usual and customary practice of providing on-campus courses.” (Am. Compl.

¶ 109.) But the Plaintiffs’ reasonable reliance on the Defendant’s usual

practice is not an element of formation or breach of an express contract, and

the Plaintiffs do not clarify how such a showing would create an enforceable

express contract. Generally, custom can interpret, but not create, a contract.

See Newark Fire Ins. Co. v. Smith, 167 S.E. 79, 80 (Ga. 1932) (“Where there is

no contract, proof of usage will not make one.” (internal quotation marks

omitted)). Thus, the Defendant’s usual practice and the Plaintiffs’ resulting

reliance do not establish the existence of an express contract.

       Out of all the statements identified by the Plaintiffs, only one can

support an allegation of the Defendant’s offer of an in-person education: the

course webpages indicating the “Instruction Method” as “In Person.” (Am.

Compl. ¶ 35.) Because this statement explicitly indicates the courses will be

taught in-person, the Plaintiffs have sufficiently pleaded an offer made by the
                                        13
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page14
                                                              15ofof21
                                                                     22




Defendant. However, though the Amended Complaint is replete with

allegations of courses transitioning from in-person to virtual, there is a lack of

allegations regarding the Plaintiffs’ knowledge of the Defendant’s offer and

their acceptance of that offer. For example, the Amended Complaint alleges

that English 211W, a class called “Literature and the Arts” offered in the

Spring 2020 semester, listed its “Instruction Method” as “In Person.” (Id.) But

there are no allegations that Plaintiff Doe was aware of the Defendant’s alleged

offer for in-person instruction of any classes, that she accepted these offers, or

that any class she participated in held itself out as in-person before

transitioning to virtual learning. Without these specific allegations, Plaintiff

Doe—the one named Plaintiff with standing to bring an express breach of

contract claim—has not sufficiently alleged facts that indicate her own assent

to Emory’s alleged offer of in-person instruction. Without allegations of her

own assent, Plaintiff Doe has not sufficiently pleaded a valid express contract.

       This failure to allege how the Defendant’s online transition affected her

education extends to another critical element of her breach of contract claim:

breach. Without identifying what courses were offered “In Person” before

moving online, Plaintiff Doe has not sufficiently alleged the Defendant’s breach

of the alleged contract. (Id. ¶ 35.) However, these deficiencies are factual, not

legal. Because the Court believes Plaintiff Doe could sufficiently plead a breach

of express contract claim if she presented currently missing facts, this Court

dismisses her breach of contract claim without prejudice. (See Def.’s Reply Br.
                                        14
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page15
                                                              16ofof21
                                                                     22




in Supp. of Def.’s Mot. to Dismiss, Ex. A, at 2 (dismissing without prejudice

and granting leave to amend under similar circumstances).) This Court will

give Plaintiff Doe leave to amend her complaint in accordance with the

discussion above, and that pleading is due within 14 days of this Order. See

Fed. R. Civ. P. 15(a)(2).

       D. Breach of Implied Contract

       “Under Georgia law, an implied-in-fact contract is one not one created

or evidenced by distinct and explicit language, but inferred by the law as a

matter of reason and justice.” Irwin v. RBS Worldpay, Inc., Civ. A. No. 1:09-

CV-0033, 2010 WL 11570892, at *6 (N.D. Ga. Feb 5, 2010) (citing Classic

Restorations, Inc. v. Bean, 272 S.E. 2d 557 (Ga. Ct. App. 1980)). Because

implied contracts “arise from the nonverbal conduct of the parties,” the

Defendant’s customary practice of providing in-person instruction after the

payment of tuition could plausibly give rise to an implied contract under

Georgia law. See J.M. Clayton Co. v. Martin, 177 Ga. App. 228, 231 (1985)

(noting that “a continued course of dealing may suggest an implied contract”).

Additionally, though the Defendant’s promotional statements cannot

represent an offer to form an express contract, as noted above, these

statements can help define the scope of any implied contract. See Newark Fire

Ins. Co., 167 S.E. at 80. But no analysis of these facts is undertaken at the

motion to dismiss stage. At this time, the Court merely finds that the

Defendant’s customary practice and the Plaintiffs’ payment of tuition
                                        15
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page16
                                                              17ofof21
                                                                     22




represent sufficient factual allegations of mutual assent to an implied contract.

The Plaintiffs have also sufficiently alleged a breach of that contract and

damages. (Am. Compl. ¶¶ 122–23.) The Plaintiffs’ breach of implied contract

claim can proceed at this stage.

       This Court will pause to note one element of Georgia law regarding

implied contracts: “There cannot be an express and implied contract for the

same thing existing at the same time between the same parties.” Georgia Real

Estate Props., Inc. v. Lindwall, 303 Ga. App. 12, 15 (2010) (internal quotation

marks omitted). Because neither of the Plaintiffs have pleaded a sufficient

express contract claim, this feature of Georgia law is not an issue at this

moment, and there is no apparent bar on pleading these claims in the

alternative. Cf. Davidson, 609 F. App’x at 999 (allowing express and implied

contract claims to coexist at the motion to dismiss stage when the nature of the

contract is unclear). However, this Court will not allow any recovery for both

express and implied contract claims if properly pleaded.

       E. The Plaintiffs’ Unjust Enrichment Claim

       In Georgia, unjust enrichment is not an independent tort, but rather “an

equitable principle that may be applied when there is no valid written contract

between the parties.” Collins v. Athens Orthopedic Clinic, 849 S.E.2d 213, 216

(Ga. App. 2020) (internal quotation marks and punctuation omitted).

       A claim for unjust enrichment exists where a plaintiff asserts that
       the defendant induced or encouraged the plaintiff to provide
       something of value to the defendant; that the plaintiff provided a
                                        16
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page17
                                                              18ofof21
                                                                     22




       benefit to the defendant with the expectation that the defendant
       would be responsible for the cost thereof; and that the defendant
       knew of the benefit being bestowed upon it by the plaintiff and
       either affirmatively chose to accept the benefit or failed to reject
       it.

Id. (internal quotation marks and punctuation omitted). Here, the Plaintiffs

have sufficiently alleged the required factual elements to pursue this equitable

claim. The Plaintiffs allege that they conferred a benefit upon the Defendant

in exchange for in-person services and that the Defendant failed to reject that

benefit. (Am. Compl. ¶¶ 128–132.) Without challenging the factual sufficiency

of the Plaintiffs’ claims, the Defendant argues that because both sides agree

that the parties’ relationship is contractual by nature, any unjust enrichment

claims are barred. (Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, at 22.) The

Defendant claims that “the substantive basis of the [Plaintiffs’] equitable

claims assumes the existence of an implied contract,” and this Court cannot

deem this issue “a mere pleading error.” (Def.’s Reply Br. in Supp. of Def.’s Mot.

to Dismiss, at 14–15.)

       The Plaintiffs’ claims in this suit are on a collision course, as Georgia

courts reject unjust enrichment claims where express or implied contracts

exist. See Davidson, 609 F. App’x at 998 (“When an implied-in-fact contract

exists, a plaintiff may recover under a theory of quantum meruit but not unjust

enrichment.”). The question before the Court is whether dismissal of the

Plaintiffs’ unjust enrichment claim is premature at this stage:

       Generally, the existence of an affirmative defense will not support
                                        17
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page18
                                                              19ofof21
                                                                     22




       a motion to dismiss. Nevertheless, a complaint may be dismissed
       under Rule 12(b)(6) when its own allegations indicate the
       existence of an affirmative defense, so long as the defense clearly
       appears on the face of the complaint. The claim may be
       adequately stated, as it is here, but in addition to the claim the
       complaint may include matters of avoidance that preclude the
       pleader's ability to recover. When this occurs, the complaint has
       a built-in defense and is essentially self-defeating.

Quiller v. Barclays Am./Credit, Inc., 727 F.2d 1067, 1069 (11th Cir. 1984)

(internal citations omitted). Here, the unjust enrichment claim is sufficiently

pleaded, but so is the Plaintiffs’ breach of implied contract, which bars unjust

enrichment claims in Georgia. Apparently anticipating the Defendant’s

argument here, the Plaintiffs note the possibility of their contract claims

failing, and they make this equitable claim assuming no contract exists. (Am.

Compl. ¶ 127.) But the Eleventh Circuit has ruled that where a complaint

“must be read as evincing some type of contract between” the parties, unjust

enrichment claims are precluded. See Davidson, 609 F. App’x at 998. As a

result of this binding precedent and the Plaintiffs’ properly pleaded claim for

breach of an implied contract, their claim for unjust enrichment is legally

deficient and must be dismissed with prejudice.

       F. The Plaintiffs’ Money Had And Received Claim

       Under Georgia law, a claim for money had and received “contains the

following elements: a person has received money of the other that in equity and

good conscience he should not be permitted to keep; demand for repayment has

been made; and the demand was refused.” Wilson v. Wernowksy, 355 Ga. App.

                                        18
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page19
                                                              20ofof21
                                                                     22




834, 843 (2020) (internal quotation marks omitted). The Plaintiffs here have

sufficiently pleaded these elements. The Plaintiffs allege that they gave the

Defendant money, that the Defendant wrongfully retained that money, that

the Plaintiffs demanded return of the money, and that the money has not been

returned. (Am. Compl. ¶¶ 139–42.) In response, the Defendant argues that this

equitable claim is duplicative of the Plaintiffs’ unjust enrichment claim. (Def.’s

Br. in Supp. of Def.’s Mot. to Dismiss, at 21–22.) Georgia courts have identified

claims for unjust enrichment claims and money had and received as one-in-

the-same. See National City Bank v. Busbin, 175 Ga. App. 103, 107 (1985)

(“[W]e note that these are not separate causes of action. An action for money

had and received is merely one form of action to recover damages based on

unjust enrichment.”). However, the Georgia Supreme Court has treated these

claims as distinct. See City of Atlanta v. Hotels.com, 289 Ga. 323, 328 (2011).

Additionally, Georgia courts have historically allowed claims for money had

and received to proceed despite the existence of an implied contract. See Taylor

v. Powertel, Inc., 250 Ga. App. 356, 359 (2001) (“An action for money had and

received sounds in assumpsit and grows out of privity of contract, express or

implied; but absent an actual contractual relationship, the law will imply a

quasi contractual relationship to support the action.”); see also Fain v. Neal,

97 Ga. App. 497, 499 (1958) (reversing the trial court’s dismissal despite the




                                        19
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page20
                                                              21ofof21
                                                                     22




existence of a contract between the parties). 3 Because of the Georgia Supreme

Court’s treatment of these claims as distinct and Georgia decisions allowing

such claims to proceed despite enforceable contracts, this Court will treat the

Plaintiffs’ money had and received claim as distinct from its unjust enrichment

claim. The Plaintiffs have pleaded sufficient facts to state a claim here, and the

Defendant’s legal arguments are unavailing. Thus, the Plaintiffs’ claim for

money had and received can proceed at this stage. 4

                                        IV.   Conclusion

       For the reasons set forth above, the Defendant’s Motion to Dismiss [Doc.

33] is GRANTED in part and DENIED in part. The Defendant’s Motion to

Dismiss is GRANTED as to Count I, and this claim is dismissed without

prejudice. The Plaintiffs can amend their pleadings in accordance with this

Order within 14 days. The Defendant’s Motion to Dismiss is GRANTED as to


       3       The Defendant cites S.B. v. Tenet Healthcare Corp., No. 1:17-CV-
0007, 2017 WL 6389675, at *7 (N.D. Ga. Aug. 11, 2017), aff’d, 732 F. App’x 721
(11th Cir. 2018) for the proposition that a contract bars a claim for money had
and received. The Eleventh Circuit affirmed the court’s dismissal in this case
because the claims were untimely, and did not address the contract issue.
Therefore, there is no binding Eleventh Circuit precedent on whether a
contract bars a claim for money had and received, and as described above,
Georgia courts have not applied such a bar. Therefore, at this stage, this Court
cannot deem the Plaintiffs’ claims here legally deficient.
      4        The Defendant also makes several arguments regarding the
Plaintiffs’ failure to state a claim for damages that includes Fall 2020 tuition
payments of other fees. (Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, at 23–25.)
Because these arguments concern the scope of any alleged contract and the
amount of available damages, not the underlying sufficiency of the Plaintiffs’
claims, the Court expresses no opinion on the merits of those arguments at this
time.
                                         20
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
    Case1:20-cv-01141-CRC
   Case  1:20-cv-02002-TWT Document
                            Document38-7
                                     44 Filed
                                         Filed01/22/21
                                               02/18/21 Page
                                                         Page21
                                                              22ofof21
                                                                     22




Count III, and this claim is dismissed with prejudice. The Defendant’s Motion

to Dismiss is DENIED as to Counts II and IV.

       SO ORDERED, this 22 day of January, 2021.



                                        /s/Thomas W. Thrash
                                        THOMAS W. THRASH, JR.
                                        United States District Judge




                                             21
T:\ORDERS\20\Doe\20cv2002\mtdtwt.docx
